Opinion issued July 28, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00510-CR
———————————
In re Larimore Cornelius, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

MEMORANDUM OPINION[1]
          Relator,
Larimore Cornelius, has filed a pro se petition for writ of mandamus,
requesting that we direct the trial court to provide him with a complete copy
of the court reporter’s record of his trial. 
Relator asserts that a bench conference conducted during voir dire is
missing from the court reporter’s record, and that he is entitled to obtain a
copy of the record of the bench conference for submission with his application
for writ of habeas corpus.   
          We deny
relator’s petition for writ of mandamus. 
We also deny relator’s motion to appoint counsel.  See
Pennsylvania v. Finley, 481 U.S. 551, 555, 107 S. Ct. 1990, 1993 (1987); Ex parte Graves, 70 S.W.3d 103, 110-11 (Tex.
Crim. App. 2002).  All other outstanding motions are
dismissed as moot.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator has identified the
underlying case as State v. Cornelius,
No. 388,305, in the 208th District Court of Harris County, Texas, the Honorable
Denise Collins presiding.